C. A. 4th Cir. Certiorari granted, judgment vacated, and case remanded for further consideration in light of United States v. Ross, 456 U. S. 798 (1982).
Justice Stevens, with whom Justice Brennan and Justice Marshall join, dissenting.
In United States v. Ross, 456 U. S. 798, we addressed the question “whether, in the course of a legitimate warrantless *1128search of an automobile, police are entitled to open containers found within the vehicle.” Id., at 817. We held that the scope of a legitimate warrantless search of an automobile is defined by the object of the search and the places in which there is probable cause to believe that it may be found. The issue presented in this case is whether a warrantless search was itself legitimate. Since our opinion in United States v. Ross sheds no light on the proper disposition of the case, I respectfully dissent.